DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                  ANGEL GUILLERMO ZAMBRANO,
                           Appellant,

                                   v.

                   NATIONSTAR MORTGAGE LLC,
                            Appellee.

                             No. 4D17-1719

                             [May 17, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. CACE11022680
11.

  Angel Guillermo Zambrano, Pembroke Pines, pro se.

  Nancy M. Wallace and Ryan D. O’Connor of Akerman LLP, Tallahassee,
and William P. Heller of Akerman LLP, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

DAMOORGIAN, FORST and KLINGENSMITH, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.